Citation Nr: 1544540	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-32 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1956 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has present eye disorders including, but not limited to, refractive error, detached retina, and cataracts.  He states that he sustained eye injuries in 1962 after using a power telescope on a field artery range in Cuba and possible injuries sustained during a 1966 automobile accident.  While refractive errors are congenital and developmental in nature and considered disabilities for VA compensation, the law does provide for benefits related pathology superimposed on the refractive error.    

The Veteran further maintains that he sustained a left ankle injury in 1966 after stepping off a curb, and that he has a bilateral foot disability as a result of 30-years of running and training during service.  Records show he was treated for bilateral foot pain during active service and that a June 1987 report of medical history noted arthritis and degenerative joint disease of the ankles and feet.  No X-ray examination reports created at that time are included in the available record.  

The Veteran's specific claims  have not been addressed by VA examination.  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds the Veteran should be afforded VA examinations to address his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should associate any relevant unobtained treatment records with the appellate record.  All records obtained should be associated with the appellate record.

2.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current disability of the eyes.  Based on examination, interview of the Veteran, and a review of the claims file, the examiner should address the following questions:  

a. Identify/diagnose any disability of the eye currently found on examination or that has been presented during the appeal period.  

b. Whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability of the eyes had its onset in service or is otherwise etiologically related to service, to include any strain/injury that occurred using a power telescope on a field artery range in Cuba or the 1966 automobile accident.  

c. If any visual defect is found to be a result refractive error, was there additional disability superimposed upon the refractive error during the Veteran's service or lifetime?  If so, is it at least as likely as not that the superimposed disability was related to either injury (noted in 2.b.) during the Veteran's service.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

3.  Schedule the Veteran for a VA eye examination to determine the nature and etiology of any current disability of the feet or left ankle.  Based on examination, interview of the Veteran, and a review of the claims file, the examiner should address the following questions:  

a. Identify/diagnose any disability of the left ankle or bilateral feet currently found on examination or that has been presented during the appeal period.

b. For each disability identified, state whether it is   at least as likely as not (50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to service.  

The examiner should discuss the Veteran report of left ankle injury in 1966 after stepping off a curb.  There should also be discussion of the clinical significance, if any, of his 30-year history of running and training during service as well as records showing he was treated for bilateral foot pain during active service and that a June 1987 report of medical history noted arthritis and degenerative joint disease of the ankles and feet.  

The appellate record must be reviewed by the examiner in conjunction with the examination.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

